         Case 1:19-cv-03265-CKK Document 36 Filed 08/24/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CENTER FOR PUBLIC INTEGRITY,              )
                                          )
      Plaintiff,                          )
                                          ) No. 1:19-cv-03265-CKK
v.                                        )
                                          )
U.S. DEPARTMENT OF DEFENSE, et al.,       )
                                          )
      Defendants.                         )
__________________________________________)

                        DEFENDANTS’ NOTICE OF DELIVERY
                       OF DOCUMENT FOR IN CAMERA REVIEW

       Defendants hereby provide notice that, pursuant to the Minute Order entered August 19,

2020, they have delivered for in camera review document number 7, to which document 8 was

attached. Consistent with the Court’s Order, information withheld within this document under

exemptions other than Exemption 5 remains redacted.



Dated: August 24, 2020                      Respectfully submitted,

                                            ETHAN P. DAVIS
                                            Acting Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Director
                                            Federal Programs Branch

                                             /s/ Amber Richer__________________
                                            AMBER RICHER (CA Bar No. 253918)
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20530
                                            Tel: (202) 514-3489
                                            Email: amber.richer@usdoj.gov
                                            Attorneys for Defendants
                                               1
